Citation Nr: 0724569	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  99-00 371A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for residuals, nasal 
fracture, status post operative with chronic maxillary 
sinusitis, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel

INTRODUCTION

The veteran had active service from January 1985 to January 
1995.

This appeal to the Board of Veterans Appeals (Board) was 
initially brought from action taken in September 1998 by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).

The veteran provided testimony at a hearing held before a 
Hearing Officer at the VARO in April 1999; a transcript is of 
record.  (Tr.)  The veteran thereafter provided testimony at  
Travel Board hearing before the undersigned Veterans Law 
Judge at the RO in September 2001; a transcript is of record.  
(Tr.)

In May 2002, the Board denied entitlement to an increased 
evaluation for postoperative patellofemoral pain syndrome of 
the right knee, status post medial plica excision, rated as 
10 percent disabling; and denied entitlement to a compensable 
rating for residuals of a fracture of the right tibia. 

Under regulations then in effect, the Board, on its own 
motion, endeavored to undertake development of the evidence 
on the herein concerned disability via memoranda dated in 
April 2002 and February 2003.  However, in the interim, the 
regulations were revised, and the Board therefore remanded 
the case on the present issue in a decision of June 2003.

The veteran's initial claim for service connection was filed 
in December 1996, and a noncompensable rating was assigned 
for this disability from that date until October 6, 1997.  
The veteran had filed for an increased rating in 1998.  
During the course of the current appeal, the VARO has 
increased the rating assigned for the herein concerned 
disability from noncompensable to 10 percent disabling, and 
then from 10 to 30 percent disabling, each effective from 
October 6, 1997.  However, that is not the maximum available 
disability evaluation, so the issue remains on appeal.  See 
AB v. Brown,. 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The veteran has undergone surgery for his traumatic nasal 
fracture with retained surgical clips and suture materials 
and a somewhat unusual nasal deformity, including an S-shaped 
septal deviation and significantly thickened anterior septum 
which totally obliterates the nasal valve region between the 
upper lateral cartilage and the septum.

2.  The secondary sinus infection requires ongoing 
medications, but even after a brief regimen of more 
concentrated treatment it remains active; it affects all of 
the maxillary sinuses with discharge, ongoing inflammation, 
headaches, pain, post-nasal drip and mucosal thickening, but 
with no sign of osteomyelitis or chronic purulence; there are 
many moderate episodes and several incapacitating episodes 
each year.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent 
disability rating for chronic maxillary sinusitis have not 
been met; however, the criteria for a separate 10 percent 
rating for residuals, nasal fracture, status post 
septorhinoplasty and other surgical procedures, are met.  38 
U.S.C.A. §§ 1155, 5103, 5107, 7104 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.2, 4.3, 4.7, 4.10, 4.97, 
Diagnostic Code 6513-6502 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not be affected because, for example, actual 
knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefit sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

The veteran filed his claim for service connection for 
residuals of a nasal fracture in December 1996, and with the 
grant, a noncompensable rating was assigned for this 
disability from that date until October 6, 1997.  The veteran 
had filed for an increased rating in 1998.  (During the 
course of the current appeal, the VARO increased the rating 
assigned for the herein concerned disability from 
noncompensable to 10 percent disabling, and then from 10 to 
30 percent disabling, each effective from October 6, 1997.)  
The initial correspondence from the VARO to the veteran with 
regard to his compensation was in April 1997.  The rating 
action in September 1998 which increased the rating to 10 
percent included discussion of the evidence of record and why 
it did not warrant increased compensation; an SOC was issued 
in November 1998 which did the same.  

The elements of his claim were further discussed at the time 
of the hearing at the VARO in April 1999, after which 
attempts were made to acquire additional clinical records and 
an examination was undertaken.  An SSOC was issued in 
November 1999.  The veteran had another hearing in September 
2001, at which time the elements of his claim were again 
addressed in discussion.  The development memoranda and 
decisions by the Board in May 2002 and June 2003 dealt with 
the necessary elements relating to his pending claim in 
considerable detail, and additional evidence was received as 
a result.  Correspondence to the veteran in July 2003 and 
July 2006, and with regard to the decision in the Dingess 
case, supra, in March 2006, were sent and included pertinent 
requirements, as did an SSOC in September 2006.

Throughout, the VARO has entered into the file a number of 
private and VA treatment and examination records, including 
as specifically designated by the veteran.  The veteran was 
notified of what was of record and what additional evidence 
was needed to substantiate the claim.  

Throughout, VA has informed him of what action was being 
taken, what evidence was of record, and what was required.  
He has responded with additional data to include with regard 
to his employment situation, and that is all of record.  
Throughout, in various types of communication, the VARO and 
the Board has apprised the veteran of the types of evidence 
which would help in adjudicating his claim.

In one way or another since he filed the claim, he has been 
notified that VA would obtain pertinent data to include VA 
records, and records of other Federal agencies and that he 
could submit private medical records or authorize VA to 
obtain private medical records on his behalf.  He was asked 
to submit more evidence, to include any in his possession.  
The notice included the general effective date provision for 
the claims, that is, the date of receipt of the claims.   

The Board finds that the content of the letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  Particularly since the ratings assigned 
by the VARO have been changing throughout the appellate 
period, although VCAA notification with regard to a specific 
part of the increased ratings was perhaps in part not 
technically furnished prior to the initial adjudication, any 
defect with respect to timing was harmless error given that 
the date assigned was October 1997.  See Mayfield, supra.  He 
was advised of his opportunities to submit additional 
evidence, after which additional data was obtained and 
entered into the record.  The Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  He 
has indicated that he had no other information or evidence to 
give VA to substantiate his claim.

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal.  

Any absence of information was harmless error, and to 
whatever extent the recent decision of the Court in Dingess  
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board notes that the VARO's 
March 2006 letter included the information mandated by 
Dingess.  In addition, he has not demonstrated any error in 
VCAA notice, and therefore the presumption of prejudicial 
error as to such notice does not arise in this case.  See 
Sanders, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development on this issue.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994). 

II.  Pertinent Law and Regulations

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The Board notes that this is a case in which the veteran has 
expressed continuing disagreement with the initial rating 
assignment.  In general, when an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  However, when the current appeal arose 
from the initially assigned rating, consideration must be 
given as to whether staged ratings should be assigned to 
reflect entitlement to a higher rating at any point during 
the pendency of the claim.  Fenderson v. West, 12 Vet. App. 
119 (1999).

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

Diagnostic Code (DC) 6502 provides that a maximum of 10 
percent evaluation is assignable for traumatic deviation of 
the nasal septum with 50 percent obstruction of the nasal 
passage on both sides to complete obstruction on one side.  
38 C.F.R. § 4.97, DC 6502 (2006).

In every instance where the schedule does not provide 
otherwise, a zero percent evaluation shall be assigned when 
the requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

Under Diagnostic Code 6513, a noncompensable evaluation is 
assigned for sinusitis that is detected by X-rays only.  A 10 
percent evaluation is warranted for one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 30 percent evaluation is warranted for three or 
more incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent evaluation is warranted 
following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain, and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  38 C.F.R. § 4.97, DC 
6513.  An incapacitating episode is one which requires 
bedrest prescribed by a physician and treatment by a 
physician.  Id., at Note.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III. Factual Background

Prior to service, VA and private clinical evaluations are in 
the file for comparative purposes.  In service, in 1989, the 
veteran was working on an overhead air conditioning unit duct 
when the cover fell and hit him in the nose.  He sustained a 
fractured nose and subsequently developed sinus problems as 
well.  Surgery was postponed for various logistical reasons 
and eventually done in 1994 for the fracture, long 
demonstrated on X-ray.

On a limited VA examination in February 1997, the veteran had 
slight deformity of the external nose with deviation of the 
nasal septum to the right.  Air flow through the nostril was 
somewhat restricted.  He was constantly sniffling.  Sinuses 
transilluminated well.

Clinical reports from early in 1998 show ongoing sinus and 
nasal complaints and persistent drainage.  On several 
occasions it was specifically noted that he had both nasal 
obstruction problems and sinus complaints.  A course of 
prednisone was recommended.  A notation from February 1998 
showed that he had had ongoing sinus problems.  His prior 
rhinoplasty and maxillary osteotomies were noted.  He was 
noted to have residual wires from the prior surgery and pus 
was apparent from the left side of the meatus.  The wire was 
removal under local anesthesia and he was scheduled for a CT 
scan.

On VA examination in May 1998, the veteran said that his 
reconstructive surgery had helped the right-side nasal 
congestion problems in the nose, although he had persistent 
post nasal and left nasal congestion symptoms even after 
surgery.  He used Actifed and Sudafed for these.  
Symptomatically, he had developed chronic sinus problems 
along with a runny nose, postnasal drip, and nasal congestion 
and watery eyes.  He was given a sinus space CT scan which 
showed a past history of multiple surgeries to the sinuses.  
There was an irregularity with post-surgical changes at the 
anterior and lateral walls of the maxillary sinus with suture 
materials in these location, bilaterally.  There was an 
absence of a portion of the medial wall of the maxillary 
sinuses bilaterally.  A surgical clip was on the right medial 
wall of the maxillary sinus.  There was significant musosal 
thickening of the site of the right maxillary sinus with mild 
deviation of the nasal septum and angulation of the bony 
portion of themed septum to the left.  Coronal images 
demonstrated narrowing of the osteomeatal units bilaterally.  
The left osteomeatal unit was patent but the right was 
occluded with soft tissue.  Assessment was occlusion of the 
right osteomeatal complex with evidence of mucosal disease of 
the right maxillary sinus.  A follow-up notation was made 
that additional surgery might be in order for the problems 
with the nasal fracture and deviated septum.  

At the 1999 hearing, the veteran testified that he had sinus 
problems virtually all year long.  Tr. at 12-13.  They would 
get so bad that he could not sleep, and when he awakened, he 
could not breath.  Tr. at 13.  He had headaches about 2-3 
times a week.  Tr. at 13.  The headaches were at a level of 
moderate to migraine and located in the sinuses.  They varied 
from an hour or a couple of hours to sometimes all day.  Tr. 
at 13.  The ones that lasted all day would recur about 4-5 
times a month.  Tr. at 14.  Once or twice a year the 
headaches would totally incapacitate him and he had to be in 
bed and miss work.  Tr. at 14-15.  He used various 
medications, but they had found that antibiotics did not seem 
to work.  Tr. at 15-16.  

On VA examination in October 1999, active sinus findings were 
minimal.

A specialized ENT evaluation was undertaken by K.A., M.D., in 
May 2001.  The veteran's history was noted.  He continued to 
experience severe nasal congestion, nasal obstruction, and 
recurrent episodes of nasal mucopurulent discharge.  
Medications included Biaxin and Beconase.  On examination, 
anterior rhinoscopy showed that the anterior septum was 
probably thickened 3-4 times its normal width even in the 
anterior portion of the nasal cavity.  This totally 
obliterated the nasal valve region between the upper lateral 
cartilage and the septum and there was vestibular skin 
stenosis in that area from the prior surgery.  Fiberoptic 
examination showed no polyps or mucopurulence.  The mucosa 
was mildly red and dry.  The physician's assessment was of 
nasal obstruction which was secondary to diffuse cartilage 
hypertrophy of the mid septum due to the prior trauma and 
also the reparative surgery with nasal valve obliteration and 
possible chronic sinusitis.  Treatment was to proceed 
aggressively against the sinusitis with Levaquin, 500 mg., 
four times a day for 30 days; Clindamycin, 300 mg., twice a 
day for 20 days; and a Medrol dose pack.  A CT scan was to be 
done at the end of that time for reevaluation and discussion 
of possible surgical or other treatment.  It was said that 
this could be quite significant to include a complete repair 
of the nasal septum, possibly with ear cartilage.

At the end of the aggressive treatment identified above, a CT 
scan was undertaken , using 3-mm coronal images, in June 
2001.  There was evidence of antrostomies at the 
inferolateral walls of the right and left maxillary sinuses 
and medial walls of the right and left maxillary sinuses.  
There was preservation of the right and left uncinante 
processes.  Left osteomeatal complex was patent.  The right 
osteomeatal complex was opacified by mucosal thickening.  
Surgical clips were seen at the floor of the right and left 
maxillary sinuses adjacent to the antrostomies as well as in 
the right and left maxillary sinus cavities.  Lobulated 
musosal thickening was seen arising from the floor of the 
right and left maxillary sinuses.  The left maxillary sinus 
was 90% aerated; the right was 50% aerated.  There was a 
cluster of increased density noted within the cavity of the 
right maxillary sinus.  A linear structure of similar density 
was seen at the floor of the left maxillary sinus, felt to be 
possibly inspissated mucous or surgical materials.  

The CT scan also showed mucoperioseal reaction at the hard 
palate and lateral posterior walls of the right and left 
maxillary sinus.  There was also a mild S shaped deviation of 
the nasal septum.  Both conchae bullosa were incidentally 
noted.  Inferior turbinates were unremarkable.  On the distal 
aspect, there was surgical metallic structure in the left 
inferior meatus.  There was evidence of the previous surgery 
in the maxillary sinuses, bilaterally, with mucoperiosteal 
reaction and bone remodeling at the posterolateral, inferior 
walls of the maxillary sinuses and hard palate consistent 
with previous infectious process or chronic inflammatory 
changes.  

At the hearing held before the undersigned in September 2001, 
the veteran testified as to the traumatic incident while 
onboard the U.S.S. Spruance, when his nose was struck by the 
cover of a falling air conditioning unit.  Tr. at 13.  It was 
noted that the surgery had been unusual and the current 
problems were thought to be uncorrectable now by further 
surgery.  Tr. at 15.  The veteran now has sinus problems 
which cause difficulty breathing and for which he takes 
various medications and antibiotics.  Tr. at 15.  He had 
regular sniffling and continuous drainage, but during an 
exacerbation, he would have more serious infection problems, 
7-10 times a year, requiring greater medications and causing 
difficulties at work.  Tr. at 15-16.  On 3 occasions in the 
past year, it had caused him to miss work.  Tr. at 16-17.  He 
had headaches when the problem was at its worst, 5-6 bad 
headache episodes in the past couple of weeks.  Tr. at 17.  
He described continuous drainage and discharge.  Tr. at 18.  
He clarified that in the past 3 weeks he had had 5-6 
headaches, and had a minimum of 4-5 a month.  Tr. at 25.  
Sometimes the headaches were prostrating and he had to leave 
work.  Tr. at 25.  These headaches were around his eyes and 
on the right forehead above the eyebrow and into his sinus 
area.  Tr. at 26.

A minimal VA examination was undertaken in April 2003.  (It 
is unclear whether all records were otherwise reviewed, but 
the 2001 extensive CT scans were apparently not reviewed, as 
the most recent CT scan findings were reported as being from 
1998.)  At that time, his history was noted.  The examiner 
noted deviated nasal septum to the right in the lower one 
third, with scarring in the valve area on the left, a lot of 
dryness on the left, and no current discharge.  The veteran 
said he had experienced some improvement with the use of 
medications in the prior year. 

IV.  Analysis

The Board would point out that during the course of the 
current appeal, a great deal of effort has gone into 
developing as much detailed information as possible in this 
case so as to fully assess the veteran's actual functional 
impairment.  The Board is satisfied that the evidence in the 
aggregate is now adequate to provide such a foundation.  It 
also should be said that the schedular rating assigned has 
been already changed by the VARO to better reflect the 
productive, expanded clinical data of record.

In equitably evaluating the veteran's service-connected 
residuals of a nasal fracture, the Board would acknowledge, 
at the outset, that this is not the "standard" case of a 
simple broken nose.  For one thing, he did not fall down, 
such that the break would have made by force that came from 
below; nor was he hit by someone, so that the break would 
have been caused by force from the front; rather, a portion 
of a heavy air conditioning unit fell and struck a blow, 
hitting his nose.  It is unclear whether his visual focus was 
drawn up at the time, which would have changed the specific 
trajectory further.  

In any event, the nose was indeed fractured, but the lack of 
immediate operative facilities and his later duty movements 
in service precluded immediate repair and/or reconstruction 
of any resultant damage.  A septorhinoplasty was eventually 
undertaken in 1994, but it was not then, and remains 
something less than, optimal in its impact.  He has had 
repeated procedures since then, none of which have fully 
ameliorated the basic nasal deformities and associated 
obstructions.  

Secondarily, as a result of the nasal trauma, the veteran 
subsequently developed infection which invaded up into his 
injured sinuses and caused chronic sinus problems.  Again, 
these are not simply classic seasonal exacerbations, but 
appear to be year-long difficulties of rather unusual nature.

In assessing his current symptoms, the Board has available 
both VA and private studies.  And while VA reports are not 
inconsistent with private studies, the Board particularly 
appreciates the comprehensive discussion and examination 
provided by Dr. A in 2001.  The physician's assessment 
confirms that there are basically two distinct parts to the 
veteran's herein concerned residual disability, that which 
relates to the nose itself, and that which relates to his 
sinus disability.  The Board finds that to separately 
evaluate his overall impairment based upon these two separate 
elements would not be duplicative, and falls within the 
exceptions of Esteban, supra.

As for the traumatic nasal fracture per se, he has had 
surgical intervention of various types, ranging from a 
rhinoplasty to antrostomies/osteotomies.  He has had 
manifested ongoing residuals of these procedures, including 
retained surgical clips and suture materials which even 
recently needed removal.  And while it was thought surgery 
might be a viable alternative for his present situation, Dr. 
A has apparently concluded, after further evaluation, that 
this is not a current option.  As a result, the veteran has a 
rather significant and somewhat unusual nasal deformity which 
is, for the moment at least, static or semi-permanent in 
nature.  This consists in part of an S-shaped septal 
deviation.  In addition, his anterior septum is shown to be 
significantly thickened to 3-4 times its normal width even in 
the anterior portion of the nasal cavity, which totally 
obliterates the nasal valve region between the upper lateral 
cartilage and the septum (in addition to some other surgical 
residuals).  The resultant nasal obstruction, secondary to 
diffuse cartilage hypertrophy of the mid septum due to the 
prior trauma and reparative surgery with nasal valve 
obliteration, is an entity unto itself.  The Board believes 
the evidence is in relative equipoise as to the functional 
severity of the condition, and with resolution of reasonable 
doubt in favor of the veteran, warrants a separate 10 percent 
rating under Diagnostic Code 6502.  

The second part of the disability involves the infectious 
process that invaded his maxillary sinuses after the initial 
trauma.  To date, the involvement appears to be limited to 
the maxillary sinus cavities, although they are well 
involved.  It is noteworthy that the assessment in 2001 by 
Dr. A came after a rigorous period of concentrated therapy 
including potent medications.  However, it appears to be an 
accurate reflection of the chronic residuals demonstrated at 
present.

For rating sinusitis, a 30 percent evaluation is warranted 
for three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  The VARO has 
concluded that the veteran meets the criteria for a 30 
percent rating, and the Board concurs.

For an increased rating for the sinusitis, a 50 percent 
evaluation would be warranted following radical surgery if 
there is chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain, and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  In the veteran's case, he does not have 
osteomyelitis.  And while he had headaches and sinus 
tenderness, this has been adequately addressed in the current 
30 percent rating.  In the aggregate, while he has some of 
the symptoms, he has not demonstrated such other symptoms to 
include chronic purulence or crusting or more all-
encompassing episodes of overall incapacitation as to more 
nearly approximate the criteria for the 50 percent rating.  
However, should his symptoms increase in the future, he is 
welcome to submit evidence in that regard for the reopening 
of his claim at that time.

V.  Additional Considerations

According to 38 C.F.R. § 3.321(b)(1), ratings are to be based 
as far as practicable upon the average impairment of earning 
capacity.  However, in those exceptional cases where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Board finds no exceptional circumstances in the present 
case which would warrant referral for consideration of an 
extraschedular evaluation.  The Board has been unable to 
identify an exceptional or unusual disability picture, and 
nothing of that nature has been identified or documented by 
the veteran or his representative. The record does not 
reflect that the veteran has been recently hospitalized nor 
is there sufficient evidence of record reflecting that this 
condition has caused marked interference with employment 
other than is already contemplated within regular schedular 
standards.


ORDER

1.  An evaluation in excess of 30 percent for chronic 
maxillary sinusitis is denied.

2.  A separate 10 percent rating for residuals, nasal 
fracture, status post operative is allowed, subject to the 
pertinent regulatory criteria relating to the payment of 
monetary awards.



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


